Simmons, C. J.
1. Under a written contract, whereby the owner of land rented the same to another for a term of years at a stipulated rent, to lie paid annually in cotton or its equivalent in money, the tenant also to pay all taxes and to make certain improvements upon the land during the rent term, although the contract also contained a provision that the tenant should, at the expiration of the rent term, have an option to purchase the land at a named price and upon specified terms as to time of payment, the relation of landlord and tenant existed between the parties during the continuation of the rent term, and upon the tenant’s failure to pay the stipulated rent for any year when it became due, it was the right of the landlord to sue out a warrant under <$4077 et seq. of the code, for his summary ejection.
2. Under the facts disclosed by the record in this case, there was no error in refusing to grant an injunction restraining the landlord from proceeding with the warrant for the ejection of the tenant.

Judgment affirmed.

J. W. Preston and Ray & Ray, for plaintiff’.
> Anderson & Curry and Y. A. "Wright, for defendants.